DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 6 recites “a fourth substantially planar receiving coil”. This feature is not clearly identified in the drawings or clearly identified in any embodiments of the disclosure. As such, it is unclear what this coil does or what added benefit is performed by said fourth receiving coil. The claimed feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [0116] recites “Fig. 11” which should be corrected to “Fig. 10” as the paragraph is directed to the subject matter of Fig. 10.
Please review [0118] for accuracy. For example, the paragraph states, “In contrast, as shown in Fig. 11D, the ratio VL substantially does not have any dependence on the object position P.” According to [0117], the x-axis depends on the object position P and, therefore, Fig. 11D clearly shows a dependence on P. The examiner believes [0118] should state, “In contrast, as shown in Fig. 11D, the ratio VL substantially does not have any dependence on the object distance D.” 
In [0118], it is not clear how “VL” is defined. The examiner is interpreting VL as a longitudinal position but 1) this is not clearly states, and 2) VP and VM are already defined as the longitudinal position earlier in the application. 
Further, [0118] states, In contrast, as shown in FIG. 11D, the ratio VL substantially does not have any dependence on the object position P.” then subsequently states, “the VM curves in FIG. 11D”. Thus, it is unclear what is shown in Fig. 11D.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claim is not directed to any of the statutory categories. The claim recites “a program for data processing equipment, which is configured for carrying out steps of the method according to claim 34, when it is executed by the data processing equipment.” The claim is directed to a computer program which is not permitted. See MPEP 2106.03 I..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25-29, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the claim recites, “wherein the phase of the phase-related phase reference signal has a predetermined ratio to the phase of an electrical signal of the exciting coil (16)”. The claim depends on claim 19 through a dependence on claim 20. It is unclear what is meant by “the phase-related phase reference signal” as no antecedent basis was previously established. If claim 21 is referring to the “at least one reference signal (PHA; Iref, Qref; ϕ ref)” as recited in claim 19, then the limitation would be redundant as claim 19 already establishes that the phase of the at least one reference signal “has a predetermined ration to a phase of the electrical signal of the exciting coil.” It is unclear if a new element is being defined without establishing an antecedent basis, or if the claim is redundantly reciting what was already established in parent claim 19. For the purpose of examination, the limitation will be interpreted as redundant to what is already recited in claim 19.

Regarding claim 25, the claim is dependent on claim 18 but recites “the longitudinal position signal (Sp)” which does not have an antecedent basis established until claim 24. Therefore, it is unclear whether an antecedent basis should be established or if the claim should be amended to depend on claim 24. For the purpose of examination, the claim will be dependent on claim 24. The examiner was unable to identify art which teaches the subject matter of claim 25 at the time of examination.
Claims 26 and 29 are rejected due to a dependence on claim 25. 

Regarding claim 27, the claim is dependent on claim 18 but recites “the reduced longitudinal position signal (Sp)” which does not have an antecedent basis established until claim 25. Therefore, it is unclear whether an antecedent basis should be established or if the claim should be amended to depend on claim 25 (or claim 26 which depends on claim 25). For the purpose of examination, the claim will be dependent on claim 24. The examiner was unable to identify art which teaches the subject matter of claim 27 at the time of examination.
Claim 28 is rejected due to a dependence on claim 27. 

Regarding claims 31-33, the claims recite “a self-parameterizing evaluation algorithm”, “self-adaptively parameterizing an evaluation algorithm, self- adaptively determining a type of the object material of the object (11) and/or self- adaptively recognizing a change of a measuring arrangement”,  and “self-adaptive parameterization of the evaluation algorithm”. The disclosure does not clearly and distinctly define these limitations such that it is not possible to clearly and precisely define the metes and bounds of the claims. It is further unclear whether such limitations would be obvious to one of ordinary skill in the art. As best understood by the examiner, the claims are performed using machine learning or artificial neural networks which are generally known in the art. Since machine learning and artificial neural networks are generally known, no rejection is made at this time under 35 USC 112(a) in view of enablement or written description. For the purpose of examination, the claims will be interpreted wherein one of ordinary skill in the art would reasonably be able to achieve the claimed limitations using machine learning or artificial neural networks in a manner known in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 15, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tapson US 2006/0208725.

Regarding claim 1, Tapson teaches an inductive sensor device (10) for determining a longitudinal position (P) of an object (11) which is moveable at a distance from an end face (12) of the sensor device (10) and which is at least partially electrically conductive and/or magnetically polarizable, along a sensitive axis (S1) of the sensor device (10) (sensor device of Figs. 4-8 are configured for determining a longitudinal position of a moving element 28 which is movable over a range X of the sensor and the element 28 is conductive or has a different magnetic permeability, and wherein a face of coil 26 could reasonably be interpreted as a face of the sensor device; see Figs. 4-8; see [0030]), 
wherein the sensor device (10) has a coil arrangement (14) and sensor electronics (30) (the device has a coil arrangement comprising windings 24.1, 24.2, and 26 and electronics as shown in Fig. 8), 
wherein the coil arrangement (14) has a substantially planar exciting coil (16), by means of which an alternating magnetic field is producible for inducing eddy currents and/or magnetic polarization in the object (11), and a first substantially planar receiving coil (18; 18a-18b), which is arranged substantially parallel to and overlapping the exciting coil (16) (primary winding 26 is a planar coil and generates a magnetic flux which generates an alternating current in windings 24.1, 24.2 and element 28; see [0010], [0029]; see Fig. 4), 
wherein the exciting coil (16) and the first receiving coil (18; 18a-18b) are arranged substantially parallel to the end face (12) of the sensor device (10) (coils 24.1, 24.2, and 26 are all parallel with a face of the coil 26 which could reasonably be interpreted as an end face; see Fig. 4), and 
wherein the sensor electronics (30) are configured to determine at least one parameter (DSS) of an electrical signal of the exciting coil (16), which is variable owing to an inductive backward effect of the object (11), and at least one parameter (PSS) of a voltage inducible in the at least first receiving coil (18; 18a-18b) owing to the inductive backward effect of the object (11) and to determine the longitudinal position (P) from the determined parameter (DSS) of the electrical signal of the exciting coil (16) and the determined parameter (PSS) of the inducible voltage in the first receiving coil (18; 18a- 18b) (the circuit for rectifying the output signal in Fig. 8 determines a parameter of the primary winding driven by an oscillator as input into demodulator 38 wherein the signal input to demodulator 38 would comprise a signal proportional to an amplitude and or frequency of the primary winding, and currents Is1, Is2 comprises amplitudes Ip based on the amplitude of the primary winding and a factor A which is a coupling factor representing the driving frequency and magnetic coupling between the primary and secondaries, wherein A changes based on a permeability A0 for air or A1 for the element, wherein the structure of Tapson is equivalent to that of the limitations as claimed such that the parameter of the electrical signal of the exciting coil would be variable owing to an inductive backward effect of the element 28 in an equivalent manner as recited in the claims; see [0030]-[0042]; see Figs. 4-8).

Regarding claim 3, Tapson further teaches wherein the first receiving coil (18; 18a-18b) is of anti-symmetrically polarizable configuration along the sensitive axis (S1) (coils 24.1 and 24.2 are shown in Figs. 4 and 5 as being wound in opposite directions and would therefore be anti-polarizable; see Figs. 4 and 5).

Regarding claim 4, Tapson teaches wherein the coil arrangement (14) has a second substantially planar receiving coil (18b), which is arranged substantially parallel to and overlapping the exciting coil (16) (two receiving coils 24.1, 24.2 are provided as planar coils and overlap with the transmitting coil 26; see Fig. 4), and wherein the second receiving coil (18b) overlaps the first receiving coil (18a) in the end regions thereof and is connected electrically in series with the first receiving coil (18a) (coils 24.1 and 24.2 each comprises multiple loops, wherein each loop could reasonably be interpreted as a coil and the loops are serially connected and overlapping at the end portions; see Figs. 4 and 5).

Regarding claim 5, Tapson further teaches wherein the coil arrangement (14) has at least a third substantially planar receiving coil (68), which is arranged substantially parallel to and overlapping the exciting coil (16) and which defines an additional sensitive axis (S2) of the sensor device (10), which extends substantially perpendicular to or in the sensitive axis (S1) of the first receiving coil (18; 18a, 18b), and wherein the sensor electronics (30) are configured to determine at least one parameter (LSS) of a voltage inducible in the third receiving coil (68) due to the inductive backward effect of the object (11) and for determining the lateral position (L) of the object (11) along the additional sensitive axis (S2) from the determined at least one parameter (DSS) of an electrical signal of the exciting coil (16) and the determined at least one parameter (LSS) of the inducible voltage of the third receiving coil (68) (coils 30.1, 30.2 are arranged orthogonal co windings 32.1, 32.2 such that a primary winding extends around the periphery of the stack of windings and determines a position along two directions, wherein the circuit determines the positions based on the current generated by the primary windings using the circuit of Fig. 8; see [0030]-[0042]; see Fig. 6).

Regarding claim 6, Tapson further teaches wherein the coil arrangement (14) has a fourth substantially planar receiving coil, which is arranged substantially parallel to and overlapping the exciting coil (16), and wherein the fourth receiving coil overlaps the third receiving coil (68) in the end regions thereof and is connected electrically in series with the third receiving coil (68) (coils 24.1 and 24.2 each comprises four loops, wherein each loop could reasonably be interpreted as a coil and the loops are serially connected and overlapping at the end portions; see Figs. 4 and 5).

Regarding claim 7, Tapson teaches wherein the exciting coil (16), the first receiving coil (18; 18a), the second receiving coil (18b), the third receiving coil (68) and/or the fourth receiving coil are arranged on or in one or more layers (50, 52, 60, 62) of a printed-circuit board (38) (the coils may be formed on a substrate such as a printed circuit board; see [0024]-[0027]).

Regarding claim 8, Tapson further teaches wherein the exciting coil (16), the first receiving coil (18; 18a), the second receiving coil (18b), the third receiving coil (68) and/or the fourth receiving coil are made by a wire-wrapping technique (tapered windings are formed on a substrate such as a printed circuit board and could reasonably be interpreted as equivalent to a wire-wrapping technique; se [0024]-[0027]).

Regarding claim 9, Tapson further teaches wherein windings (56, 58) of coil segments (21 a, 21 b; 40a, 40b) of the receiving coil (18; 18a-18b; 68) are oppositely directed, viewed along their respective sensitive axis (S1, S2) (wire segments 24.1, 24.2 are oppositely directed; see Figs. 4-6).

Regarding claim 15, Tapson further teaches wherein the exciting coil (16) is a part of an oscillating circuit (80) of the sensor electronics (30) (the primary coil is part of an oscillating circuit with oscillator 36; see Fig. 8).

Regarding claim 34, Tapson further teaches a method for operating an inductive sensor device (10) for determining a longitudinal position (P) of an object (11) which is moveable at a distance from an end face (12) of the sensor device (10) and which is at least partially electrically conductive and/or magnetically polarizable, along a sensitive axis (S1) of the sensor device (10) (sensor device of Figs. 4-8 are configured for determining a longitudinal position of a moving element 28 which is movable over a range X of the sensor and the element 28 is conductive or has a different magnetic permeability, and wherein a face of coil 26 could reasonably be interpreted as a face of the sensor device; see Figs. 4-8; see [0030]), wherein the method comprises: 
producing an alternating magnetic field of a substantially planar exciting coil (16) of a coil arrangement (14) of the sensor device (10) for inducing eddy currents and/or magnetic polarization in the object (11) (primary winding 26 is a planar coil and generates a magnetic flux which generates an alternating current in windings 24.1, 24.2 and element 28; see [0010], [0029]; see Fig. 4), 
determining, by means of sensor electronics (30) of the sensor device (10), at least one parameter (DSS) of an electrical signal of the exciting coil (16), which is altered by an inductive backward effect of the object (11), and at least one parameter (PSS) of a voltage induced in a first receiving coil (18; 18a-18b) of the coil arrangement (14) owing to the inductive backward effect of the object (16), wherein the first receiving coil (18; 18a-18b) is of substantially planar configuration and is arranged substantially parallel to and overlapping the exciting coil (16), wherein the exciting coil (16) and the first receiving coil (18; 18a-18b) are arranged substantially parallel to the end face (12) of the sensor device (10) (the circuit for rectifying the output signal in Fig. 8 determines a parameter of the primary winding driven by an oscillator as input into demodulator 38 wherein the signal input to demodulator 38 would comprise a signal proportional to an amplitude and/or frequency of the primary winding, and currents Is1, Is2 comprises amplitudes Ip based on the amplitude of the primary winding and a factor A which is a coupling factor representing the driving frequency and magnetic coupling between the primary and secondaries, wherein A changes based on a permeability A0 for air or A1 for the element, wherein the structure of Tapson is equivalent to that of the limitations as claimed such that the parameter of the electrical signal of the exciting coil would be variable owing to an inductive backward effect of the element 28 in an equivalent manner as recited in the claims; see [0030]-[0042]; see Figs. 4-8), and 
determining, by means of the sensor electronics (30), the longitudinal position (P) based on the at least one parameter (DSS) of the electrical signal of the exciting coil (16) and the at least one parameter (PSS) of the induced voltage of the first receiving coil (18; 18a, 18b) (the position is determined based on the received signal and corresponding measured parameters; see [0030]-[0042]; see Figs. 4-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapson US 2006/0208725 in view of Koizumi et al. US 2018/0331684 (Koizumel).

Regarding claim 2, Tapson fails to teach wherein the sensor electronics (30) are configured to determine a vertical distance (D) of the object (11) between the end face (11) of the sensor device (10) and the object (11) from the at least one parameter determined (DSS) of the electrical signal of the exciting coil (16) and the at least one parameter determined (PSS) of the inducible voltage of the receiving coil (18; 18a-18b).
Koizumel teaches wherein the sensor electronics (30) are configured to determine a vertical distance (D) of the object (11) between the end face (11) of the sensor device (10) and the object (11) from the at least one parameter determined (DSS) of the electrical signal of the exciting coil (16) and the at least one parameter determined (PSS) of the inducible voltage of the receiving coil (18; 18a-18b) (since the proximity sensor 2 is an oscillation type, amplitude corresponds to a component that is easily affected by a distance to the detection object 700, and phase or frequency correspond to a component that is easily affected by a material of the detection object 700; see [0169]).\
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor electronics (30) are configured to determine a vertical distance (D) of the object (11) between the end face (11) of the sensor device (10) and the object (11) from the at least one parameter determined (DSS) of the electrical signal of the exciting coil (16) and the at least one parameter determined (PSS) of the inducible voltage of the receiving coil (18; 18a-18b) as taught in Koizumi into Tapson in order to gain the advantage of determining the distance of an object of the coil based on the frequency and amplitudes of the excitation and received signals.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapson US 2006/0208725 in view of Musch US 2020/0287541.

Regarding claim 10, Tapson fails to teach wherein the receiving coil (18; 18a-18b; 68), viewed along their respective sensitive axis (S1, S2), has substantially centrally crossed windings (20a, 20b).
Musch teaches wherein the receiving coil (18; 18a-18b; 68), viewed along their respective sensitive axis (S1, S2), has substantially centrally crossed windings (20a, 20b) (receiving coil 3 include centrally crossed windings, wherein it would be obvious to form each of the coils of Tapson with such a centrally crossed winding; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the receiving coil (18; 18a-18b; 68), viewed along their respective sensitive axis (S1, S2), has substantially centrally crossed windings (20a, 20b) as taught in Musch into Tapson in order to gain the advantage of determining the distance of an object of the coil based on the frequency and amplitudes of the excitation and received signals.

Claim(s) 11-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapson US 2006/0208725 in view of Musch US 2020/0287541.

Regarding claims 11 and 12, Tapson fails to teach wherein the sensor device (10) further comprises a first electrically conductive shielding element (22a), which surrounds the coil arrangement (14) laterally, in particular completely, and wherein the sensor device (10) further comprises a second electrically conductive, planar shielding element (22b), which is arranged on a side of the coil arrangement (14) that is turned away from the object (11).
Wagner teaches wherein the sensor device (10) further comprises a first electrically conductive shielding element (22a), which surrounds the coil arrangement (14) laterally, in particular completely, and wherein the sensor device (10) further comprises a second electrically conductive, planar shielding element (22b), which is arranged on a side of the coil arrangement (14) that is turned away from the object (11) (a detector comprises a secondary coil, the at least one coil is shielded by a shield of magnetically conductive material which is disposed at a distance from the coil and which surrounds all sides thereof except a side facing the metal strip; see col. 1, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor device (10) further comprises a first electrically conductive shielding element (22a), which surrounds the coil arrangement (14) laterally, in particular completely, and wherein the sensor device (10) further comprises a second electrically conductive, planar shielding element (22b), which is arranged on a side of the coil arrangement (14) that is turned away from the object (11) as taught in Wagner into Tapson in order to gain the advantage of increasing the sensitivity of the secondary coil to a target by providing shielding which surrounds all sides except a side facing the target to maximize coupling with the target and minimize coupling from other external fields.

Regarding claim 13, Tapson fails to teach wherein, viewed in a direction perpendicular to the sensitive axis (S1, S2), symmetrically and on either side of the coil arrangement (14), in each case a coil-free region (66) is provided adjacent to the first shielding element (22a), whose width (d) is at least 10% of a width (b) of an opening (64) of the first shielding element (22a).
Wagner teaches wherein, viewed in a direction perpendicular to the sensitive axis (S1, S2), symmetrically and on either side of the coil arrangement (14), in each case a coil-free region (66) is provided adjacent to the first shielding element (22a), whose width (d) is at least 10% of a width (b) of an opening (64) of the first shielding element (22a) (the shield of magnetically conductive material is disposed at a distance from the coil and which surrounds all sides except a side facing the metal strip, wherein the choice of a width of 10 % would be a matter of mere optimization to optimize shielding while maximizing coupling with a target; see col. 1, lines 38-51).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein, viewed in a direction perpendicular to the sensitive axis (S1, S2), symmetrically and on either side of the coil arrangement (14), in each case a coil-free region (66) is provided adjacent to the first shielding element (22a), whose width (d) is at least 10% of a width (b) of an opening (64) of the first shielding element (22a) as taught in Wagner into Tapson in order to gain the advantage of increasing the sensitivity of the secondary coil to a target by providing shielding which surrounds all sides except a side facing the target to maximize coupling with the target and minimize coupling from other external fields, wherein determining an appropriate gap between the coil and the shield would be a matter of routine optimization.

Regarding claim 14, Tapson fails to teach wherein the exciting coil (16) is excitable substantially with a periodic, in particular a substantially sinusoidal, current or a periodic, in particular a substantially sinusoidal, voltage.
Wagner teaches wherein the exciting coil (16) is excitable substantially with a periodic, in particular a substantially sinusoidal, current or a periodic, in particular a substantially sinusoidal, voltage (a method for inductively measuring the position of a strip of metal involves feeding a primary coil with an alternating voltage; see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the exciting coil (16) is excitable substantially with a periodic, in particular a substantially sinusoidal, current or a periodic, in particular a substantially sinusoidal, voltage as taught in Wagner into Tapson in order to gain the advantage of an inductive sensor which uses an oscillating current/voltage in a primary coil to generate eddy currents in a receiving coil for determining a distance to an object in a manner which is conventionally used in the art.

Regarding claims 16 and 17, Tapson fails to teach wherein the exciting coil (16), as an inductive element of an LC circuit, is a part of a self-oscillating LC oscillating circuit (80); and wherein the at least one parameter (DSS) determined from the electrical signal of the exciting coil is a frequency (foso), or an amplitude (UD).
Musch teaches wherein the exciting coil (16), as an inductive element of an LC circuit, is a part of a self-oscillating LC oscillating circuit (80); and wherein the at least one parameter (DSS) determined from the electrical signal of the exciting coil is a frequency (foso), or an amplitude (UD) (an oscillator excites a resonant circuit comprising a transmitter coil and a parallel capacitor for inducing a voltage in the receiver coil and determines proximity based on a frequency shift of the resonant circuit; see abstract; see [0007], [0012], [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the exciting coil (16), as an inductive element of an LC circuit, is a part of a self-oscillating LC oscillating circuit (80) as taught in Musch into Tapson in order to gain the advantage of an inductive sensor which uses a self-resonating AC signal such that the excitation frequency of the oscillator is used to determine a position of a target.

Regarding claim 18, Tapson fails to teach wherein the sensor electronics (30) are configured for determining a proximity signal (SN) from the changes of the determinable parameter of the electrical signal of the exciting coil (16) caused by the presence of the object (11), which is indicative of the change of the at least one parameter (DSS) caused by the presence of the object (11).
Musch teaches wherein the sensor electronics (30) are configured for determining a proximity signal (SN) from the changes of the determinable parameter of the electrical signal of the exciting coil (16) caused by the presence of the object (11), which is indicative of the change of the at least one parameter (DSS) caused by the presence of the object (11) (commonly used principles for proximity detection are the assessment of either frequency shift or damping of a resonant circuit; see [0007], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor electronics (30) are configured for determining a proximity signal (SN) from the changes of the determinable parameter of the electrical signal of the exciting coil (16) caused by the presence of the object (11), which is indicative of the change of the at least one parameter (DSS) caused by the presence of the object (11) as taught in Musch into Tapson in order to gain the advantage determining a proximity of a target based on a shift in frequency based on changes in inductance due to a proximity of a target which results in a shift in the inductance in a manner which is well-known in the art.

Regarding claim 19, Tapson fails to teach wherein the sensor electronics (30) are configured for determining at least one reference signal (PHA; Iref, Qref; ϕref) from an electrical signal of the exciting coil (16), whose phase has a predetermined ratio to a phase of the electrical signal of the exciting coil (16).
Musch teaches wherein the sensor electronics (30) are configured for determining at least one reference signal (PHA; Iref, Qref; ϕ ref) from an electrical signal of the exciting coil (16), whose phase has a predetermined ratio to a phase of the electrical signal of the exciting coil (16) (an active rectifier is controlled from the oscillator to convert AC amplitude into a DC value and phase relation into it sign; see [0041]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor electronics (30) are configured for determining at least one reference signal (PHA; Iref, Qref; ϕ ref) from an electrical signal of the exciting coil (16), whose phase has a predetermined ratio to a phase of the electrical signal of the exciting coil (16) as taught in Musch into Tapson in order to gain the advantage determining a proximity of a target based on a frequency and phase relationship with the transmitted signal.

Regarding claim 20, Tapson fails to teach wherein the sensor electronics (30) are configured for determining the at least one parameter (PSS, LSS) of the inducible voltage by means of a synchronous demodulation from the inducible voltage using the reference signal (PHA; ϕref).
Musch teaches wherein the sensor electronics (30) are configured for determining the at least one parameter (PSS, LSS) of the inducible voltage by means of a synchronous demodulation from the inducible voltage using the reference signal (PHA; ϕref) (the processing circuitry determines an amplitude of the induced voltage by means of synchronous demodulation from the inducible voltage signal using a reference signal from the LC oscillator; see Fig. 1; see [0041]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor electronics (30) are configured for determining the at least one parameter (PSS, LSS) of the inducible voltage by means of a synchronous demodulation from the inducible voltage using the reference signal (PHA; ϕref) as taught in Musch into Tapson in order to gain the advantage of converting the AC amplitude into a DC value and phase relation into its sign and enables low bandwidth filtering of the AC signal and auto-tracking with its frequency leading to very high robustness.

Regarding claim 21, Tapson fails to teach wherein the at least one parameter (PSS, LSS) is an amplitude (Uϕ) of a phase-sensitive demodulated inducible voltage, and wherein the phase of the phase-related phase reference signal has a predetermined ratio to the phase of an electrical signal of the exciting coil (16).
Musch teaches wherein the at least one parameter (PSS, LSS) is an amplitude (Uϕ) of a phase-sensitive demodulated inducible voltage, and wherein the phase of the phase-related phase reference signal has a predetermined ratio to the phase of an electrical signal of the exciting coil (16) (the receiver voltage is equivalent to a phase-sensitive demodulated voltage as the amplitude has a sign dependent on the voltage with represents the AC phase with respect to the transmitter coil 2; see [0041]-[0042]; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the at least one parameter (PSS, LSS) is an amplitude (Uϕ) of a phase-sensitive demodulated inducible voltage, and wherein the phase of the phase-related phase reference signal has a predetermined ratio to the phase of an electrical signal of the exciting coil (16) as taught in Musch into Tapson in order to gain the advantage of converting the AC amplitude into a DC value and phase relation into its sign and enables low bandwidth filtering of the AC signal and auto-tracking with its frequency leading to very high robustness.

Claim(s) 22-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapson US 2006/0208725 in view of Musch US 2020/0287541, and in further view of Latham et al. US .

Regarding claims 22 and 23, Tapson fails to teach wherein the sensor electronics (30) are configured for determining the at least one parameter (Ui, UQ) of the inducible voltage by quadrature demodulation of the inducible voltage using the reference signal (PHA; Iret, Qret); wherein the at least one parameter (PSS, LSS) of the inducible voltage is a phase-related amplitude (Ui, UQ) of a quadrature-demodulated inducible voltage.
Latham teaches wherein the sensor electronics (30) are configured for determining the at least one parameter (Ui, UQ) of the inducible voltage by quadrature demodulation of the inducible voltage using the reference signal (PHA; Iret, Qret); wherein the at least one parameter (PSS, LSS) of the inducible voltage is a phase-related amplitude (Ui, UQ) of a quadrature-demodulated inducible voltage (sensor 100D includes quadrature demodulation circuit 1180 configured for determining parameters I, Q of the sensed signal using a reference signal from oscillator 1182 which drives the excitation coil 1002; see Fig. 11D; see [0212], [0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor electronics (30) are configured for determining the at least one parameter (Ui, UQ) of the inducible voltage by quadrature demodulation of the inducible voltage using the reference signal (PHA; Iret, Qret) as taught in Latham into Tapson in order to gain the advantage of determining the absolute magnitude and phase of a returned signal which allows for automatic correction of unwanted dephasing of the signal which may provide a more accurate determination of target properties and retrieval of information related to magnetic or loss properties of the material.

Regarding claim 24, Tapson further teaches wherein the sensor electronics (30) are configured for determining a longitudinal position signal (SP) from the at least one parameter (PSS, LSS) of the inducible voltage, and wherein the longitudinal position signal (SP) is based on the at least one parameter (PSS, LSS) of the inducible voltage (the sensor is used to determine a longitudinal position; see Figs. 4-6).

Regarding claim 30, Tapson further teaches. The sensor device (10) according to claim 1, wherein the sensor electronics (30) are configured for determining a type of an object material of the object (11) based on a typical phase of the voltage inducible by the object (11) with respect to the phase of an electrical signal of the exciting coil (16) or wherein the sensor electronics (30) are configured for determining the type of object material of the object (11) based on a typical ratio of the amplitude change and frequency change of the oscillator voltage (Uosc) caused by the presence of the object (11).

Claim(s) 31-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapson US 2006/0208725 in view of Kantor et al. US 2017/0344878 (Kantor).

Regarding claims 31-33, Tapson fails to teach wherein the sensor electronics (30) implement a self-parameterizing evaluation algorithm; wherein the sensor electronics (30) are configured for self-adaptively parameterizing an evaluation algorithm, self- adaptively determining a type of the object material of the object (11) and/or self- adaptively recognizing a change of a measuring arrangement; and wherein the sensor electronics (30) are configured, for self-adaptive parameterization of the evaluation algorithm, to determine one or more values of the at least one parameter (DSS, PSS, LSS) and store them temporarily or permanently.
Kantor teaches wherein the sensor electronics (30) implement a self-parameterizing evaluation algorithm; wherein the sensor electronics (30) are configured for self-adaptively parameterizing an evaluation algorithm, self- adaptively determining a type of the object material of the object (11) and/or self- adaptively recognizing a change of a measuring arrangement; and wherein the sensor electronics (30) are configured, for self-adaptive parameterization of the evaluation algorithm, to determine one or more values of the at least one parameter (DSS, PSS, LSS) and store them temporarily or permanently (an artificial neural network is used to analyze the position for a sensor and includes adjust based on positions, target material, and other parameters; see [0033]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor electronics (30) implement a self-parameterizing evaluation algorithm; wherein the sensor electronics (30) are configured for self-adaptively parameterizing an evaluation algorithm, self- adaptively determining a type of the object material of the object (11) and/or self- adaptively recognizing a change of a measuring arrangement; and wherein the sensor electronics (30) are configured, for self-adaptive parameterization of the evaluation algorithm, to determine one or more values of the at least one parameter as taught in Kantor into Tapson in order to gain the advantage of determining the position of a target using a neural network comprising a learning phase and enables analysis for multiple parameter and for targets comprising different materials. 

Regarding claim 35, Tapson fails to explicitly teach a program for data processing equipment which is configured for carrying out steps of the method according to claim 34, when it is executed by the data processing equipment.
Kantor teaches a program for data processing equipment which is configured for carrying out steps of the method according to claim 34, when it is executed by the data processing equipment (an artificial neural network is used for processing data and would comprise an algorithm or program in a manner known in the art; see [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a program for data processing equipment which is configured for carrying out steps of the method according to claim 34, when it is executed by the data processing equipment as taught in Kantor into Tapson in order to gain the advantage of determining the position of a target using a neural network comprising a learning phase and enables analysis for multiple parameter and for targets comprising different materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868